Case 1:18-cv-00833-CFC Document 55 Filed 07/24/19 Page 1 of 3 PagelD #: 289

IN THE UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF DELAWARE
)
LIFE ALERT EMERGENCY RESPONSE, INC., _)
Plaintiff,
y ) Civil Action No. 18-cv-00833-CFC

EXCELSIS INVESTMENTS, INC. d/b/a JURY TRIAL DEMANDED
STEALTH TECHNOLOGIES, INC., HSNi, )
LLC, and HSN, INC. )
Defendant.

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

All parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and in furtherance
of a confidential Settlement Agreement And Mutual Release executed by the parties, through
their respective counsel of record, hereby stipulate that all of Plaintiffs claims against
Defendants in this action are dismissed with prejudice. Each party shall bear its own attorney’s
fees and costs except to the extent specifically excepted in the confidential Settlement

Agreement and Mutual Release.
Case 1:18-cv-00833-CFC Document 55

Dated: July 24, 2019
Moore & RUTT, P.A.

By. /s/ Scott G. Wilcox

Scott G. Wilcox (#3882)

1007 N. Orange St., Suite 437
Wilmington, DE 19801
Telephone: (302) 463-7537
Facsimile: (302) 856-4518
swilcox(@mooreandrutt.com

OF COUNSEL

LAW OFFICE OF ROBERT ECKARD &
ASSOCIATES, P.A.

Robert D. Eckard, admitted pro hac vice
3110 Palm Harbor Blvd.

Palm Harbor, FL 34683

Telephone: (727) 772-1941
robert(@roberteckardlaw.com

 

Attorneys for Defendant Excelsis
Investments, Inc.

Morris, NICHOLS, ARSHT & TUNNELL LLP

By-/s/_ Jack B. Blumenfeld

Jack B. Blumenfeld (#1014)
Taylor M. Haga (#6549)
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899
Telephone: (302) 658-9200

jbbefiling@mnat.com
thaga(@mnat.com

Filed 07/24/19 Page 2 of 3 PagelD #: 290

PANITCH SCHWARZE BELISARIO & NADEL, LLP

By: 4/ Dennis J. Butler

John D. Simmons (#5996)

Dennis J. Butler (#5981)

Keith A. Jones, admitted pro hac vice
Wells Fargo Tower

2200 Concord Pike, Suite 201
Wilmington, DE 19803-2909
Telephone: (302) 394-6030
Facsimile: (215) 965-1331
dbutler@panitchlaw.com

jsimmons@panitchlaw.com
OF COUNSEL

PANITCH SCHWARZE BELISARIO & NADEL, LLP

Keith A. Jones, admitted pro hac vice
Two Commerce Square

2001 Market Street, Suite 2800
Philadelphia, PA 19103-7044
Telephone: (215) 965-1330

kjones@panitchlaw.com

Attorneys for Plaintiff Life Alert Emergency
Response Inc.
Case 1:18-cv-00833-CFC Document 55 Filed 07/24/19 Page 3 of 3 PagelD #: 291

OF COUNSEL
BAKER & HOSTETLER LLP

Kevin W. Kirsch, admitted pro hac vice
312 Walnut Street, Suite 3200
Cincinnati, OH 45202

Telephone: (513) 929-3400
kkirsch@bakerlaw.com

 

BAKER & HOSTETLER LLP

Jason P. Grier, admitted pro hac vice
1170 Peachtree Street, Suite 2400
Atlanta, GA 30309

Telephone: (404) 459-0050
jgrier@bakerlaw.com

BAKER & HOSTETLER LLP
Andrew E. Samuels, admitted pro hac vice
200 Civic Center Drive, Suite 1200

Columbus, OH 43215
Telephone: (614) 228-1541

asamuels@)bakerlaw.com

Attorneys for Defendants HSNi, LLC and
HSN, Inc.

*
SO ORDERED this the 2 day of Jub 2019.

The Honorable Colm F.C _ y
